The petition for rehearing is denied.
Plaintiff's counsel, however, seems to feel that the court's discussion of the item of fraud casts reflection upon him, and that the fraud of plaintiff could be imputed to her counsel. There should be no danger of such construction of our opinion. Immediately following our quotation of the plaintiff's telegram to her husband, on the strength of which she apparently obtained his submission to the jurisdiction of the court, we said: "The record does not disclose that plaintiff's counsel had any knowledge of this telegram." However, we have no reductance to giving counsel further assurance. He has been a respected member of the bar of this state for many years. In sustaining the lower court's modification of the original decree on both the grounds of extrinsic fraud and the best interests of the minor children, it was not our intention to impute to plaintiff's attorney any misconduct of any kind. *Page 275